Citation Nr: 1427341	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-33 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta, Georgia, Educational Center


THE ISSUES

1.  Whether an overpayment of VA educational assistance benefits under Chapter 1607, Title 10, United States Code (Reserve Educational Assistance Program (REAP)), calculated in the amount of $15,783.85, was properly created.  

2.  Entitlement to a waiver of recovery of the overpayment of VA educational assistance benefits, calculated in the amount of $15,783.85.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served in the Army National Guard from 2002 to 2008, during which time he was called to active duty.  

He appealed to the Board Veterans' Appeals (Board/BVA) from a February 2010 determination by a Department of Veterans Affairs (VA) Education Officer.

The Veteran testified in support of this appeal during a videoconference hearing in March 2012 before the undersigned Veterans Law Judge of the Board.

But rather than immediately deciding this claim, the Board is remanding it to the Agency of Original Jurisdiction (AOJ) for further development.


REMAND

For years beginning in 2003, the Veteran received educational assistance benefits under various VA programs.  In February 2010, he was receiving benefits under REAP when the local regional office (RO) informed him that, because he had left the Ready Reserve, it was terminating his benefits.  An overpayment, initially calculated in the amount of $15,783.85, resulted.  He timely requested a waiver of recovery of the overpayment, which VA's Committee on Waivers and Compromises (Committee) denied in June and October 2010.

The Veteran has filed a notice of disagreement (NOD) with VA's determination regarding both the creation of the overpayment and the waiver.  To date, however, VA has not issued a statement of the case (SOC) in response, which is necessary according to the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  The issuance of this document is especially crucial in this case as it is clear, given the Veterans' written statements and hearing testimony, that he is unaware of the laws and regulations governing his claim and does not understand the rationale of VA's February, June and October 2010 determinations.

The Board is equally unclear as to how the RO decided these claims in the absence of key information.  First of all, it denied the waiver on the basis that the Veteran was not actively drilling during the time period in question.  According to his February 2010 NOD, however, he was indeed actively drilling at the time.  Records concerning his service, including his personnel file, are not in his claims folder, so the Board cannot respond to this assertion.  As the record stands, the Board also does not know when he was called to, and served on, active duty.

The RO also decided the waiver claim on the basis that the Veteran had failed to submit a Financial Status Report (FSR), but there is no documentation in the claims file that VA had requested that he do so.  In fact, with certain documents missing, which the Board tried to obtain prior to drafting this remand, it is unclear why this appeal was certified to the Board for appellate review.

Finally, in October 2010, the Committee recalculated the overpayment as $10,582.29.  It included a written audit showing a credit of $5,201.57.  The basis of this credit is unknown, however.

Accordingly, these claims are remanded for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's service personnel file, including all documents showing his dates of service (both active and in the Selected Reserve) and whether he was actively drilling during the time period in question.  

2.  Contact the Veteran in writing, ask him to submit an FSR in support of his waiver request, and explain to him the pertinence of doing so.  


3.  Also send him an SOC addressing his claims.  This document must cite all governing statutes and regulations and explain the basis of the $5,201.57 credit, including whether he repaid a portion of the debt at issue.  Also discuss the reasons or bases for concluding there is a valid debt and for not waiving it entirely.  Notify him that he needs to file a Substantive Appeal (VA Form 9 or equivalent) in response to this SOC to complete the steps necessary to perfect his appeal of these claims to the Board.  Also indicate the amount of time he has to do this.

4.  If he completes the steps necessary to perfect his appeal of these claims, return them to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



